COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              MASTERCORP, INC. AND AMERICAN
               ZURICH INSURANCE COMPANY
                                                                                    MEMORANDUM OPINION*
              v.     Record No. 2273-13-1                                               PER CURIAM
                                                                                        APRIL 1, 2014
              ROSA RAMIREZ


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Mark A. Stallings; Mark A. Stallings, PLC, on brief), for appellants.

                               (Adam B. Shall; Philip J. Geib, P.C., on brief), for appellee.


                     Mastercorp, Inc. and American Zurich Insurance Company (employer) appeal the

              decision of the Workers’ Compensation Commission (commission) finding that employer is

              responsible for the carpel and ulnar tunnel release surgery for Rosa Ramirez (claimant) as

              recommended by her treating physician, Dr. John M. Pitman, III. Employer argues the evidence

              was insufficient to support the commission’s finding that claimant’s carpal and ulnar tunnel

              conditions were causally related to the compensable injury. We have reviewed the record and

              the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

              the reasons stated by the commission in its final opinion. See Ramirez v. Mastercorp, Inc., JCN

              VA00000333059 (Oct. 31, 2013). We dispense with oral argument and summarily affirm

              because the facts and legal contentions are adequately presented in the materials before the Court

              and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.